Brown, J.
¶29 (dissenting) Considering the circumstances under the investigatory stop principles of Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), and the consent exception for a search warrant, I disagree with Jennifer Adams that she was improperly detained as a passenger in a stolen car. Ms. Adams voluntarily disclosed she possessed a sharp object in her pocket and gave a valid consent to remove it that led to the discovery of contraband.
¶30 The police incident report in this case was returned to the trial court without objection from the State because it contained irrelevant, sealed information. The report was *108reviewed by and argued to the trial court. The report showed Ms. Adams hesitated when ordered from the car and refused to get into a prone position when first contacted in the early morning stolen car stop.
¶31 Even so, while those facts additionally supported a pat-down frisk under Terry, the court focused on the validity of the Terry stop and Ms. Adams’ consent to retrieve a syringe from her pocket when denying her suppression motion. Ms. Adams volunteered she had a syringe in her pocket in response to an officer’s inquiry if she had anything in her pockets that might “stick him.” Clerk’s Papers (CP) at 79. Ms. Adams gave the officer consent to remove the syringe and the discovery of the illegal drug. Consent is a valid exception to the general rule requiring a search warrant. State v. Hendrickson, 129 Wn.2d 61, 71, 917 P.2d 563 (1996). Therefore, consent validity should be our focus, not whether a protective search was justified.
¶32 A passenger’s pat-down frisk is not unusual. See State v. Kennedy, 107 Wn.2d 1, 11, 726 P.2d 445 (1986) (brief pat-down frisk justified for companion in suspect’s car stopped for investigation because companion may endanger officer). And, stopping a stolen vehicle is a more dangerous situation than found in a routine traffic stop. See State v. Horton, 136 Wn. App. 29, 37, 146 P.3d 1227 (2006) (infraction stop less risky than felony stop). It is hard to envision any police officer allowing either of the two suspects to walk away without first investigating the relationship of the two persons to the stolen vehicle. Officer Jake Jensen told Ms. Adams she was being “detained during the investigation of the stolen vehicle.” CP at 78. Officer Michael McCasland “asked if she had anything on her that would stick him.” CP at 79. Nothing suggests the investigatory detention was unreasonably extended up to the point of Ms. Adams’ consent.
¶33 In sum, asking if a suspect is armed or possesses sharp, dangerous, or other objects of concern is a routine police safety measure taken during Terry investigatory stops that does not, by itself, amount to a frisk or physical *109intrusion. Ms. Adams voluntarily disclosed she had a syringe in her pocket and consented to its removal. The contraband was discovered in that process. I would hold the trial court did not err in denying suppression. Given this analysis, I would affirm. Accordingly, I respectfully dissent.
Review denied at 164 Wn.2d 1033 (2008).